Citation Nr: 0833121	
Decision Date: 09/26/08    Archive Date: 10/02/08

DOCKET NO.  07-00 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from May 1978 to June 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Milwaukee, Wisconsin.

In December 2007 the Board received evidence (a letter from 
the veteran's sister) that was not accompanied by a waiver of 
initial RO consideration.  The Board finds, however, that the 
letter is essentially cumulative of the veteran's July 2007 
RO hearing testimony.  Further, the letter is not pertinent, 
in that it does not contain information that proves or 
disproves a fact in contention.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
Hence, there is no prejudice to the veteran by the Board's 
consideration of the appeal at this time.  Bernard v. Brown, 
4 Vet.App. 384 (1993).  


FINDING OF FACT

Bilateral hearing loss disability was initially demonstrated 
years after service, and has not been shown by competent 
clinical evidence to be etiologically related to the 
veteran's active service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101, 106, 1131, 1137, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.6, 3.303, 3.385 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in August 2005 the veteran was 
informed of the evidence and information necessary to 
substantiate his claim, the information required of him to 
enable VA to obtain evidence in support of the claim, the 
assistance that VA would provide to obtain evidence and 
information in support of the claim, and the evidence that 
should be submitted if there was no desire for VA to obtain 
such evidence.  VCAA notice was provided prior to the initial 
AOJ adjudication.  Pelegrini.

As no disability rating or effective date will be assigned in 
the decision herein, there can be no possibility of any 
prejudice to the appellant, under the holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), in 
adjudicating the issue on appeal.

Duty to Assist

Other than a May 1978 Medical Board proceeding concerning the 
veteran's right foot, the veteran's service treatment 
records, including entrance and separation examinations, are 
not associated with the claims file.  As reflected in a May 
2007 and November 2007 formal finding of unavailability of 
service medical records, the RO has been unable, despite 
attempts, to obtain any additional service medical records.  
In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Board has considered whether the veteran should be 
scheduled for a VA examination with a medical opinion 
regarding a possible relationship between the disability on 
appeal and the veteran's military service.  38 C.F.R. § 
3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The Board finds, however, that such an examination is not 
necessary to decide this claim as the evidence of record 
contains sufficient competent medical evidence to decide the 
claim.  The veteran has not identified any pertinent, 
obtainable evidence that remains outstanding.  The Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will address the merits of the claim.

Applicable Law and Analysis

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Under the regulations applicable for presumptive service 
connection for a chronic disease, a veteran must have 
completed 90 continuous days of service during a period of 
"active military, naval, or air service."  38 C.F.R. § 
3.307(a)(1).  While the veteran is deemed to have had active 
military service, his period of active service falls short of 
the necessary 90 days of continuous active service required 
for presumptive service connection for a chronic disease, 
including sensorineural hearing loss.

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. § 1111.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
The regulations provide expressly that the term "noted" 
denotes "[o]nly such conditions as are recorded in 
examination reports," and that "[h]istory of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions."  38 
C.F.R. § 3.304(b).

The determination of whether the veteran has a service-
connectable hearing loss is governed by 38 C.F.R. § 3.385, 
which states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R. § 
3.385.

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The available service medical records show no complaints of 
hearing loss.  Private medical records beginning in February 
2005 reveal mild to moderate bilateral high frequency 
sensorineural hearing loss.

At his July 2007 RO hearing, the veteran indicated that prior 
to service, he was exposed to factory noise (Hearing 
transcript (Tr.), at page 2) and believed that his hearing 
loss may have pre-existed service (although he appeared to 
testify differently on page 4).  He stated that there was no 
treatment or complaints for hearing loss during service (Tr., 
at page 2), and stated that it did not bother him at the time 
of his separation from service (Tr., at page 4).  He 
indicated that following service he returned to his factory 
work and worked there until 2006 (Tr., at page 3).

No entrance examination is of record, and, as such, no 
hearing loss was noted at entrance to service, and there is 
no objective evidence that the veteran had hearing loss prior 
to service.  While bilateral hearing loss disability has 
clearly been demonstrated, the Board can find no indication 
that a physician has indicated that the veteran's hearing 
loss is related to his active service.  Furthermore, the 
available service treatment records show no complaints of or 
treatment for hearing loss, and the veteran has even 
testified to the fact that he had no hearing problems at the 
time of his discharge from service.  Records indicate that 
hearing loss disability was not shown until years following 
service.

While the Board does not doubt the sincerity of the veteran's 
belief regarding the service connection issue, and the 
veteran's statements in this regard have been reviewed, the 
veteran is not competent to offer evidence which requires 
medical knowledge, such as a determination of etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reviewing the foregoing, the Board has been cognizant of 
the "benefit of the doubt" rule, but there is not such an 
approximate balance of the positive evidence and the negative 
evidence to permit a favorable determination.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


